﻿On behalf of the Haitian delegation, may I first of all extend to Mr. Guido de Marco most cordial congratulations on being chosen unanimously to direct the work of the forty-fifth session of the General Assembly. We are very pleased about this election, convinced as we are that his outstanding personal qualities and his great experience in international problems are the best guarantee of the success of our work.
I would be remiss if I did not also pay a tribute to Mr. Joseph Garba of Nigeria, whose energy, efficacy and moderation earned him the respect and admiration of everyone during the last session. 
We also congratulate the Secretary-General. Mr. Javier Peres de Cuellar, who deserves our recognition for the successes achieved by the United Nations in recent years. His latest report on the state of the world rightly emphasizes the new opportunities emerging at the dawn of this decade.
We welcome with great satisfaction the admission of Namibia and Liechtenstein as full Members of our Organisation.
Forty-five years after the creation of the United Nations, historical events are accelerating rapidly. The cold war is almost over, as the recent treaty on the final settlement of the question of Germany has shown. There are encouraging signs of solutions to problems on all continents, which only yesterday were criss-crossed by many conflicts that by force of circumstance had become stakes in the East-West competition. The cause of peace continues to make progress. The same is true of democracy, which has remodelled the post-war political and ideological landscape.
But no one can underestimate the potential of conflicts threatening this new peace dynamic. From Liberia to Ethiopia, from Central America to Afghanistan, many hotbeds of tension remain, quite apart from a large number of local or regional conflicts that for the past four decades the United Nations has been unable to prevent or control.
Moreover, the storm currently ¡raging in the Arab, Persian Gulf is an unprecedented threat to world peace.
Along with those uncertainties, the growth of extreme poverty in the countries of the South dramatically emphasises that the international economic crisis is not over - quite the contrary.
The international community is now living in a time of a dual contrast, between peace and war and between the economic euphoria in the North and the growing impoverishment of the South. It is against that background that the General Assembly is beginning its forty-fifth session, whose work should have a lasting effect on the new decade, full of so many challenges.
Exactly two months ago the whole world was plunged into a state of shock the premeditated aggression against the sovereignty of Kuwait initiated the gravest crisis in the past 20 years. The invasion became annexation. They are equally unacceptable in law and international morality. Unless there is a radical change, there is the risk that the logic of war which seems to prevail will commit us to a military confrontation, with unpredictable consequences.
In the face of that danger, the Republic of Haiti urges the United Nations to play to the utmost its unique role of trying to avert the major conflict that the whole world so much fears. We believe that a spreading conflagration is not inevitable, so long as the party primarily concerned decides to admit its errors and to respect the principles of the United Nations Charter which have been so flagrantly violated.
In that connection, we believe there are two basic requirements the complete restoration of Kuwait's sovereignty, without any reservation, and the complete and unconditional withdrawal of the occupation forces, reflecting the status quo of 1 August 1990. We should give diplomacy a chance to attain those objectives through negotiations, in accordance with Security Council resolution 660 (1990) and subsequent Council decisions, all of which have the firm support of the Haitian Government.
Clearly, for a peaceful outcome of the conflict Iraq must take the first steps towards a negotiated settlement. Therefore, the Republic of Haiti joins the unanimous appeal to the Government of Iraq to heed the voice of wisdom and reason. It is not too late.
Still with regard to the Middle East, we cannot overlook the deadlock in the
search for a solution to the Israeli-Arab question, which has been aggravated by violence that has been endemic for three years now in the occupied territories presenting another major challenge to peace. Hopes of progress towards a solution seen to depend on the opening of a dialogue between all the interested parties, especially between the Israelis and the Palestinians, within the framework of negotiations acceptable to both parties. In any event, the Haitian Government strongly supports the efforts already initiated with a view to beginning a negotiation process on the basis of commonly acknowledged principles, contained in particular in Security Council resolutions 242 (1967) and 338 (1973). For it should be repeated that the key to any solution lies in Israel's right to live in peace within secure borders, internationally recognised and guaranteed, and in the Palestinian people's exercise of its legitimate rights to a homeland and self-determination.
The Republic of Haiti cannot remain indifferent to the fate of Lebanon, threatened with disintegration because of a bloody and unceasing tragedy. In that friendly country we have witnessed with alarm successive violations, which remain unpunished, of the basic principle of non-interference in the internal affairs of States. While condemning such acts, whatever the reasons given by those responsible, the Haitian Government calls for respect for the relevant United Nations resolutions, so that the Lebanese people may finally, after the torment of the past 15 years, regain control of their destiny, with full territorial integrity.
The struggle for peace in the Middle East, with which Haiti fully associates itself, is part of a larger picture the creation during the current decade of an international environment in which war may finally be outlawed. 
Although the world's attention has rightly been upon the Gulf crisis, there has recently been an exceptional improvement in the international climate with regard to the maintenance of peace. That is especially true of the situation in southern Africa. The year now coming to an end has seen Namibia gain its independence after a long decolonisation process in which the United Nations played a key role - and we pay it a public tribute for that.
There was a first glimmer of hope in South Africa with the freeing of Nelson Mandela and his comrades in the struggle. Praiseworthy initiatives have since been made by the South African Government. Nevertheless, the risk of civil were threatening that country has lessened the prospects of a rapid dismantling of the apartheid system, whose structure remains basically unchanged. The Republic of Haiti, because of its very nature, endorsed the aspirations of the black majority of South Africa and the struggle of its liberation movements. We believe it to be our duty once again to call for the continuation of sanctions against the Pretoria regime until it shows proof of its determination to put an end to its universally condemned policy.
The Haitian Government welcomes the outline of a national solution to the crises that have torn Angola and Mozambique since their independence.
Similarly, the efforts to settle the question of Western Sahara seem to give us reason for hope. The Haitian Government continues to hope that a solution will be found taking fully into account the inalienable right of the Saharan people to self-determination, in accordance with the relevant resolutions of the United Nations and the Organisation of African Unity.
Similarly, we note with satisfaction the progress achieved towards a settlement of the conflicts in Asia. 
Under the auspices of the United Nations and with the tireless support of France - to which we would like to pay a tribute for its sustained activities - an overall settlement of the issue of Cambodia seems to be at hand. The Republic of Haiti is pleased for the Khmer people, which after so great a struggle is now emerging from a long nightmare.
Furthermore, in view of the recent developments in the Korean peninsula, the time seems to have come for the Republic of Korea finally to be admitted as a full-fledged member of the great family of the United Nations. Haiti fully supports its aspirations.
Closer to home on the American continent, Central America, after being a bloody pawn in East-West rivalry for more than a decade, has committed itself to the Esquipulas II Treaty and the guest for a peaceful solution to the many conflicts there and the building of a new democratic order. In this regard too we should emphasise that, to its credit, the United Nations has lived up to its mission. The Republic of Haiti hopes it will continue to help the Central American nations finally to put an end to the suffering caused by civil war and, above all, to find a way to development - the essential element of peace, without which any democratic endeavour would be illusory.
We also wish to emphasise the exceptional factors that have come together and fostered the dawning of freedom in the East and boundless prospects for stability, security and peace in Europe. The Haitian Government and people would like to hail, first and foremost, the consecration today of German unification - an outstanding symbol of the beginning of a new age for Europe and the world as a whole.
Finally, the Republic o£ Haiti is pleased at the incontestable progress achieved in the limitation of the chemical, bacteriological and nuclear arms race. The excellent steps that the super-Powers have been taking for some time now are full of promise. For us, as for the entire third world, there is much hope of achieving real disarmament. This closely affects prospects for improving the living conditions of hundreds of millions of human beings now suffering or dying of hunger. As is rightly recalled in the latest report of the World Bank on development, any reduction by 10 per cent of military expenditures by the North Atlantic Treaty Organization (HATO) would automatically involve a doubling of official assistance, if that is indeed desired.
In that regard, we support the recent appeal of the Secretary-General for increased assistance to the emerging democracies of the third world, whose peoples should not be tempted to associate democracy with dire poverty and misery, as was so rightly emphasized by Mr. Perez de Cuellar.
It is time we realized that democracy also has an essential socio-economic dimension, without which it loses its raison d'être.
The Haitian delegation cannot fail to express its concern and bitterness in the face of the growing economic gap and disparities between North and South. The vigorous economic expansion that has taken place in the past eight years has become the norm for the industrialized world. As a hostage to this growth, perhaps it is no longer development but stagnation and regression that have been the lot of most third world nations. It suffices to consider the spectacular decline of the average income in Latin America, which is at a level lower than that of 20 years ago.
The situation in sub-Saharan Africa and in so-called least developed countries is the most cruel example of this. In the face of the growing complexity of the problems facing the third world, which in fact have affected the prospects for lasting peace, we are all bound to note the need for a critical examination of the policies and machinery that gave rise to the enormous confusion of the 1980s, which have quite rightly been called the lost decade.
In that regard, the Haitian delegation believes it must emphasize some of the serious setbacks that have come about as regards the objectives of the international development strategy of the past decade.
First, official assistance has never achieved the desired objectives in terms of volume, and has most often been simply a palliative racier than input that was indispensable for lasting development.
Secondly, for very dubious reasons we have too often seen the freezing of vital programmes of co-operation, sometimes unilaterally and selectively, by creditors, when the extremely vulnerable economies of our countries need public assistance that is both stable and predictable.
Thirdly, many constraints have been imposed from abroad, stemming in particular from rigorously applied programmes of structural adjustment at the cost of abandonment of essential social services and cessation of productive investment. But instead of the co-operation that we expected in return, the countries concerned have only been offered the prospect of market forces, as if they are our fragile economies' only hope of salvation in facing the challenges of underdevelopment.
Finally, how could we fail to emphasize the stranglehold of debt-servicing and the problem of the inverse transfer of resources and the drop in commodity prices, which are now lower than they have been in 30 years?
It is not surprising that the economic recovery of the North has not trickled down to the South as expected.
That is why the Haitian delegation believes that the question of the establishment of a new international economic order is still a timely one, for at the beginning of this decade it seems to us there may be no more urgent task than that of attacking the structural causes of the poverty and underdevelopment raging in the third world. We believe in this respect that it is necessary to adopt a series of priority measures, in particular the following:
First, a significant increase in financial facilities for development financing;
Second, the establishment of a system of international co-operation that takes fully into account the specific problems of the most vulnerable countries and those countries most affected by the current crisis, especially the least developed ones;
Third, special support for developing countries that have been affected to help them deal with the substantial increase in energy costs;
Fourth, equitable treatment of external indebtedness;
Fifth, a restructuring of multilateral institutions, whose role in development financing should be in full accordance with the objectives assumed by the United Nations;
Sixth, a revitalizing of South-South co-operation and the process of regional integration;
Seventh, the entry into force, so often postponed of the common fund for commodities.
That having been said, we cannot fail to pay a tribute to the many efforts made in various places that have clearly shown that the idea of enlightened international solidarity is not a dead letter. An example is the new programme of action adopted at the recent Paris Conference on the Least Developed Countries. The steps taken by France to cancel the debt for those countries constitute a positive change. It is incumbent on the international community to make those changes a reality. 
The General Assembly has already been seized of a request from the provisional Government of Haiti on the organisation of forthcoming elections. I would be remiss if I did not refer to the situation prevailing in Haiti today, a major multi-dimensional crisis has afflicted Haiti for more than four years now. After the fall of dictatorship the Haitian people regained its public freedoms and clearly demonstrated its refusal to return to it. Since 7 February 1986, the date of liberation, various Government formulas have failed in the face of the irrepressible desire for change expressed by the Haitian people. This period of searching has given rise to a whole series of difficulties for the economy and the good name of Haiti. The abortive elections of 29 November 1987 constituted one of the saddest such episodes. Since then, in addition to the massive disinvestment that resulted, an almost total freeze on public development assistance has strengthened and intensified the national trauma provoked by that unspeakable act. 
The Haitian people have been noting with anger the increased degradation of the infrastructures. Illiteracy, which is now at 80 per cent, has not been reduced. Even hope - which brought the Haitian nation onto a new path - has now been threatened. It is in order to stop this vicious circle that the Provisional Government of the Republic, which resulted from a broad, national consensus, has committed itself firmly to putting the nation, amidst all these difficulties, onto the path to free and honest elections which have for too long been postponed.
That is why since its coming to power the Government of Her Excellency, Mrs. Ertha Pascal-Trouillot, while endeavouring to find ways and means to improve living conditions for the Haitian people, has asked for bilateral and multilateral assistance and especially assistance from the United Nations to help the Provisional Electoral Council, the constitutional body entrusted with the task of organizing independent elections, fully to carry out its mandate.
In this regard the Haitian people and their Government would be grateful to all friendly countries from all continents, and in particular to the fraternal countries of the Caribbean Community (CASICOM) and Latin America for any spirit of solidarity they might show with regard to Haiti and any interest they might show in the success of the electoral process.
The date for the elections has just been officially set for 16 December by the Provisional Electoral Council< Nothing can now stop the march towards democratic elections organized in the best climate of security which the armed forces of Haiti have committed themselves to guarantee. We express the hope that the United Nations, in turn, will respond favourably and on an urgent basis to the request made by the Government of Haiti for appropriate assistance. I should like to reiterate the appeal made by the Provisional President of the Republic to the entire international community that finally Haiti will not remain alone: that on 7 February 1991 a new, freely elected President might take office, thereby putting Haiti irreversibly among the growing community of democratic nations.
At a time when a new chapter is opening in history, the current state of world offers us areas of sadness as well as areas of promise for the future picture shows the degree of urgency with which the international community must meet the challenges to peace and international security. No less important in gap that continues to grow between the rich and the poor: the progress achieved in East-West relations should not obscure this dangerous chasm.
We welcome the fact that, increasingly, people are showing confidence in the United Nations in meeting the many challenges that await us at the dawning of the year 2000. Among these challenges we would mention the consolidation of peace, of democracy, the preservation of our threatened environment, the campaign against drug abuse, the constant promotion of human rights, and, above all, the emergence of humanity from a level of dire necessity to a level where no one will lack any necessity.
The Republic of Haiti for its part is convinced that developing as we are in a global community, we have no recourse but to international solidarity with interdependence and an increased awareness of our common destiny if we are to meet these challenges.
